Filed 4/12/22 P. v. Slavens CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




    THE PEOPLE,                                                                                C093249

                    Plaintiff and Respondent,                                      (Super. Ct. Nos. 20F4340,
                                                                                      19F2250, 16F6091)
           v.

    ROBERT WILLIS SLAVENS,

                    Defendant and Appellant.




         A jury found defendant Robert Willis Slavens guilty on four counts of felony
resisting an executive officer (Pen. Code, § 69)1 and two counts of misdemeanor resisting
a public officer (§ 148, subd. (a)(1)). The trial court revoked defendant’s probation in
two, unrelated cases and sentenced him to an aggregate term of 14 years in state prison.
On appeal, defendant contends there was insufficient evidence to convict him on two of




1   Undesignated statutory references are to the Penal Code.

                                                             1
the felony convictions. He also contends the trial court abused its discretion in imposing
consecutive sentences and asks this court to review the trial court’s ruling on his Pitchess
motion. We affirm the judgment.
                                   I. BACKGROUND
       In July 2020, defendant was serving his probation in Shasta County Superior
Court case Nos. 19F2250 (case No. 250) and 16F6091 (case No. 091). As a condition of
his probation, defendant was prohibited from using illegal drugs and was required to
submit to regular drug testing.
       On July 14, 2020, defendant arrived at the probation office to provide a sample for
testing. Deputy Probation Officer Casey Verne Chorpenning brought defendant into the
“back office” restroom to “watch him provide the urinalysis sample.” Deputy
Chorpenning then walked defendant out of the restroom and showed the sample to
defendant’s probation officer, Deputy Probation Officer Delina Brown. Deputy Brown
was able to see that the sample tested positive for methamphetamine and amphetamine;
she asked defendant to sit in the chair just outside the bathroom. Deputy Brown then
asked defendant when he last used drugs; he admitted to using “two or three days ago
while he was in custody.”
       Deputy Brown asked defendant to stand up and “place his hands on the wall.”
Defendant stood, placed one hand on the wall then looked over both his shoulders.
Deputy Chorpenning was nearby filling out paperwork; Deputy Probation Officer
Schuette stood to Deputy Brown’s right. Deputy Brown then asked defendant to put his
hands “behind his back and interlace his fingers.” Deputy Chorpenning heard the
exchange and turned to watch Deputy Brown detain defendant. Deputy Brown
“attempted to place [a] control hold” on defendant but he “ripped away” from her and
tried to leave. Deputy Brown told defendant to stop, but he refused and continued toward
the exit.



                                             2
       Other deputies yelled at defendant to stop and put his hands behind his back, but
he continued to run. On his way toward the exit, defendant passed by Deputy Probation
Officer John Strain’s office. Defendant “elbowed” Deputy Strain in the face before
Deputy Strain was able to get defendant to the ground in a “control hold.” As defendant
“was being taken down to the ground, his face hit the wall in the hallway and his nose
and eyebrow area were injured.” On the ground, defendant continued to fight.
       Meanwhile, Deputy Chorpenning came to help; he saw defendant on the ground
with two deputies directing him to put his hands behind his back. Deputy Chorpenning
ordered defendant to put his right hand behind his back, but defendant ignored him.
Deputy Chorpenning attempted to gain control of defendant’s right hand, but defendant
struggled against him and refused to comply. Deputy James Schuette was able to place a
“figure-four control hold” on defendant to gain control of defendant’s legs. Meanwhile,
defendant’s face was bleeding, and he was trying “to spit blood at the officers” and
“scoot” his way toward the exit.
       Deputy Probation Officer Trammel arrived to assist the other deputies. Deputy
Trammel dropped to his knees and put his hands on defendant’s head. He saw defendant
was bleeding and tried to stabilize defendant’s head to prevent further injury and to keep
defendant’s blood from spreading “everywhere.” Defendant was still trying to get away
from the officers; he was “extremely sweaty” and “slippery.” He was also coughing and
spitting. Deputy Trammel was covered in defendant’s blood. Deputy Trammel
continued to brace defendant’s head, his hands slipping off several times. Defendant
continued yelling and screaming.
       The deputies were finally able to handcuff defendant, at which point defendant
said he could not breathe so the deputies rolled him to his side. Deputy Brown called 9-
1-1 for emergency medical assistance; defendant was still trying to get to the exit so
deputies, including Deputy Chorpenning, continued to hold on to him. When medical



                                             3
helped arrived, defendant was still fighting with the deputies; with effort, they were able
to get defendant on the gurney and he was taken to the hospital.
       The People later charged defendant with six counts of felony obstructing or
resisting an executive officer, identifying Deputy Trammel in count 2 and Deputy
Chorpenning in count 3. The People also charged defendant with misdemeanor battery
upon an officer (§ 243, subdivision (b)) and six counts of misdemeanor resisting,
obstructing, or delaying an officer (§ 148, subd. (a)(1)), and alleged defendant was
previously convicted of a serious or violent felony (§ 1170.12).
       A jury found defendant guilty on six counts, including felony obstructing or
resisting Deputies Chorpenning and Trammel. The trial court subsequently sentenced
defendant to an aggregate term of 14 years in state prison, including four separate,
consecutive terms for felony obstructing or resisting an executive officer, one for each
officer, and sentences imposed on case Nos. 250 and 091.
                                     II. DISCUSSION
A.     Sufficiency of the Evidence
       Section 69 imposes felony or misdemeanor liability on anyone “who attempts, by
means of any threat or violence, to deter or prevent an executive officer from performing
any duty imposed upon the officer by law, or who knowingly resists, by the use of force
or violence, the officer, in the performance of his or her duty.” (§ 69, subd. (a).) “The
statute sets forth two separate ways in which an offense can be committed. The first is
attempting by threats or violence to deter or prevent an officer from performing a duty
imposed by law; the second is resisting by force or violence an officer in the performance
of his or her duty.” (In re Manuel G. (1997) 16 Cal.4th 805, 814.)
       “In considering a challenge to the sufficiency of the evidence . . . , we review the
entire record in the light most favorable to the judgment to determine whether it contains
substantial evidence—that is, evidence that is reasonable, credible, and of solid value—
from which a reasonable trier of fact could find the defendant guilty beyond a reasonable

                                             4
doubt. [Citation.] We presume every fact in support of the judgment the trier of fact
could have reasonably deduced from the evidence. [Citation.] If the circumstances
reasonably justify the trier of fact’s findings, reversal of the judgment is not warranted
simply because the circumstances might also reasonably be reconciled with a contrary
finding. [Citation.] ‘A reviewing court neither reweighs evidence nor reevaluates a
witness’s credibility.’ ” (People v. Albillar (2010) 51 Cal.4th 47, 59-60.)
       Here, the record is replete with evidence that defendant fought with deputies
Chorpenning and Trammel while they, along with several other deputy probation
officers, attempted to detain him. Deputy Trammel had to hold defendant’s head steady
while defendant tried to break free. While Deputy Trammel held defendant’s head,
defendant spat blood at him and the other deputies. Deputy Chorpenning also had to
fight defendant to maintain a grip on defendant’s right arm, to keep him from fleeing.
Indeed, defendant continued to fight with Deputy Chorpenning and the other deputies
while they waited for medics to arrive.
       We thus conclude there is sufficient evidence to support the jury’s verdict on
counts 2 and 3.
B.     Sentencing
       Defendant contends the trial court abused its discretion in imposing consecutive
sentences on his multiple convictions for felony resisting an executive officer and in
failing to state its reasons for imposing consecutive sentences. “[C]omplaints about the
manner in which the trial court exercises its sentencing discretion and articulates its
supporting reasons cannot be raised for the first time on appeal.” (People v. Scott (1994)
9 Cal.4th 331, 356.)
       At sentencing, the trial court said it was imposing consecutive sentences on
defendant’s multiple convictions for felony resisting an executive officer because each of
these crimes was a separate act of violence against a separate victim. Defendant did not



                                              5
object. He has, therefore, forfeited this claim on appeal. (People v. Scott, supra,
9 Cal.4th at p. 356.)
C.     Pitchess Ruling
       Prior to trial, defendant filed a Pitchess motion seeking discovery of certain law
enforcement personnel records of one officer, including any complaints of false arrest,
fabrication of charges or evidence, illegal searches, or dishonesty. The trial court granted
the motion and conducted an in-camera hearing.
       Defendant asks this court to conduct an independent review of the sealed records
of the trial court’s hearing on his Pitchess motion. (People v. Mooc (2001) 26 Cal.4th
1216, 1228-1229, 1232.) The People do not oppose the request.
       We will not disturb a trial court’s ruling on a Pitchess motion absent an abuse of
discretion. (Alford v. Superior Court (2003) 29 Cal.4th 1033, 1039, disapproved on
another ground in Facebook, Inc. v. Superior Court (Touchstone) (2020) 10 Cal.5th 329,
345, fn. 6.) We reviewed the sealed transcript of the in camera proceeding in which the
trial court questioned the custodian of records under oath as well as the documents
reviewed by the trial court. Based on our review, we find no procedural or substantive
error. The court did not abuse its discretion in finding no additional disclosable evidence.




                                             6
                                  III. DISPOSITION
      The judgment is affirmed.


                                                     /S/

                                             RENNER, J.



We concur:


/S/

ROBIE, Acting P. J.


/S/

MAURO, J.




                                         7